                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

ROBERT J. FREY,                              *

       Plaintiff,                            *

vs.                                          *
                                                      CASE NO. 4:18-CV-191 (CDL)
ANTHONY BINFORD MINTER and                   *
HAROLD BLACH, JR.,
                                             *
       Defendants.
                                             *

                                      O R D E R

       Robert J. Frey filed this defamation action against Anthony

Binford Minter and Harold Blach, Jr. in Florida state court.                         He

initially      sought    $15,001.00          in     compensatory       damages,     plus

punitive damages in an unspecified amount.                       Defendants moved to

dismiss the action for lack of personal jurisdiction in Florida.

The state court held a hearing and denied the motion to dismiss.

Frey    then    amended       his     Complaint        to    seek      $15,001.00     in

compensatory     damages      and     $10,000,000.00        in    punitive    damages.

Based    on    the    Amended       Complaint,       Defendants      concluded      that

diversity jurisdiction existed and removed the action to the

U.S.    District      Court     for    the        Middle    District     of   Florida.

Defendants filed a motion to dismiss for failure to state a

claim (ECF No. 8) and a motion to transfer the action to this

Court (ECF No. 9).        Frey filed a motion to remand (ECF No. 16),

and Defendants filed a motion for reconsideration of the state
court’s order denying their motion to dismiss (ECF No. 23).                      The

Florida    U.S.     District    Judge    granted      Defendants’      motion     to

transfer (ECF No. 9) the action to this Court.                 See Order (Sept.

19, 2018), ECF No. 39.          The other motions remain pending.           After

the transfer, Frey filed a motion to transfer (ECF No. 41),

asking that this action be transferred back to the U.S. District

Court for the Middle District of Florida if it is not remanded

to the Florida state court.

      For the reasons set forth below, Frey’s motion to remand

(ECF No. 16) and motion to transfer (ECF No. 41) are denied.

Defendants do not challenge personal jurisdiction in this Court,

and   their    motion     for   reconsideration       of   the    Florida   state

court’s    order    denying     their   motion   to    dismiss     for    lack    of

personal      jurisdiction      (ECF    No.   23)     is   moot.         Finally,

Defendants’ motion to dismiss for failure to state a claim (ECF

No. 8) is granted in part and denied in part.

                                    DISCUSSION

I.    Frey’s Motion to Remand (ECF No. 16)

      If an action is removed to federal court, the plaintiff may

seek remand to state court based on a “defect” with the removal.

28 U.S.C. § 1447(c).          “One such defect, commonly referred to as

litigating     on   the   merits,    effectively      waives     the   defendant’s

right to remove a state court action to the federal court.”

Yusefzadeh v. Nelson, Mullins, Riley & Scarborough, LLP, 365



                                        2
F.3d 1244, 1246 (11th Cir. 2004) (per curiam).                   Frey argues that

this    defect      exists     here    because    Defendants     litigated     their

motion to dismiss for lack of personal jurisdiction in the state

court.       But the “litigating on the merits” waiver of the right

to remove can only occur if the right to remove is apparent and

the defendant takes substantial action in the state court case.

Litigation before the right to removal becomes apparent does not

waive the right to remove.

       Here, Frey filed this action in state court on July 5,

2017.        He   sought     $15,001.00    in    compensatory    damages     and    an

unspecified amount in punitive damages.                  Compl. 18, ECF No. 1-1

at     18.        Defendants    propounded       jurisdictional     requests       for

admission asking Frey to admit that he seeks damages in excess

of $75,000; Frey denied those requests.                  Notice of Removal Ex.

D, Pl.’s Resp. to Defs.’ Jurisdictional Reqs. for Admis. ¶¶ 1-4,

ECF No. 1-1 at 48-50.             Thus, the initial Complaint and Frey’s

jurisdictional        discovery       responses    did   not   suggest    that     the

amount in controversy exceeded the jurisdictional threshold of

$75,000.00.        So, when Defendants were litigating their motion to

dismiss in the state court, Defendants did not have any right to

remove that could be waived.                   This action was not removable

until June 14, 2018, when Frey filed a First Amended Complaint

amending      his     prayer     for     damages    to    seek    $15,001.00        in

compensatory        damages    and    $10,000,000.00      in   punitive    damages.


                                           3
When the action became removable, Defendants did not waive their

right to remove—they filed their notice of removal on July 2,

2018, within one year of the commencement of this action and

within thirty days of receiving Frey’s amended complaint.                     For

these reasons, Frey’s Motion to Remand (ECF No. 16) is denied.

II.    Frey’s Motion to Transfer (ECF No. 41)

       Frey asserts that this action should be transferred back to

the U.S. District Court for the Middle District of Florida under

28    U.S.C. §    1404.      Two   Florida        District   Judges   thoroughly

analyzed    the   transfer    factors       and    concluded   that   this   case

should be litigated in the Middle District of Georgia.1                       The

Court finds no reason to transfer the action back to Florida.

Frey’s motion to transfer (ECF No. 41) is denied.

III. Defendants’ Motion to Dismiss (ECF No. 8)

       A.   Choice of Law

       Before the Court reaches the merits of Defendants’ motion

to dismiss, the Court must determine whether Florida or Georgia

law applies.      Frey, who lives in Florida, commenced this action

in Florida contesting the publication of an article in a Georgia

legal newspaper regarding a Georgia lawyer’s comments on Frey’s

actions during Georgia litigation.                Frey argues that Florida law

applies in this action and that his Amended Complaint states a

1 Before Plaintiff filed this action, he filed a substantially similar
action in the U.S. District Court for the Middle District of Florida
but voluntarily dismissed it after the Florida District Judge ordered
that the action be transferred to this Court.


                                        4
claim under Florida law.           Defendant argues that Georgia law

applies and that Frey fails to state a claim under Georgia law.

     “Federal    courts   sitting      in    diversity      apply   the       forum

state’s   choice-of-law      rules.”        Boardman      Petroleum,     Inc.    v.

Federated Mut. Ins. Co., 135 F.3d 750, 752 (11th Cir. 1998).

But, “when a case is transferred from one forum to another, the

transferor court’s choice-of-law rules apply to the transferred

case even after the transfer occurs.”             Id.   Thus, the Court must

apply Florida’s choice-of-law rules.

     Florida resolves conflict-of-laws questions for tort cases

using   the   “significant     relationships      test”    set   forth    in    the

Restatement    (Second)   of    Conflict     of   Laws.       Bishop     v.     Fla.

Specialty Paint Co., 389 So. 2d 999, 1001 (Fla. 1980) (adopting

significant relationships test and rejecting the “traditional

lex loci delicti rule”).         The goal is to determine which state

“has the most significant relationship to the occurrence and the

parties under the principles stated in § 6” of the Restatement.2

Id. (quoting Restatement (Second) of Conflict of Laws § 145(1)

(Am. Law Inst. 1971)).         When “applying the principles of § 6 to

2
  Section 6 states that “the factors relevant to the choice of the
applicable rule of law include (a) the needs of the interstate and
international systems, (b) the relevant policies of the forum, (c) the
relevant policies of other interested states and the relative
interests of those states in the determination of the particular
issue, (d) the protection of justified expectations, (e) the basic
policies underlying the particular field of law, (f) certainty,
predictability and uniformity of result, and (g) ease in the
determination and application of the law to be applied.” Restatement
(Second) of Conflict of Laws § 6(2) (Am. La. Inst. 1971).


                                       5
determine the law applicable to an issue,” the courts consider

“(a) the place where the injury occurred, (b) the place where

the    conduct       causing          the   injury     occurred,            (c)    the     domicil,

residence,      nationality,            place    of        incorporation           and    place   of

business       of        the    parties,        and     (d)       the       place        where    the

relationship,        if        any,    between    the       parties      is       centered.”      Id.

(quoting Restatement (Second) of Conflict of Laws § 145 (Am. Law

Inst. 1971)); accord Michel v. NYP Holdings, Inc., 816 F.3d 686,

694 (11th Cir. 2016) (applying Florida law).                                These factors are

considered “according to their relative importance with respect

to    the   particular          issue.”      Michel,        816      F.3d    at     694    (quoting

Bishop,      389    So.2d        at    1001).         In    addition,         the      Restatement

instructs that “[i]n an action for defamation, the local law of

the state where the publication occurs determines the rights and

liabilities         of    the     parties,”      except         in    cases       of     multistate

defamation.         Restatement (Second) of Conflict of Laws § 149 (Am.

Law    Inst.       1971).         In    cases     of       multistate         defamation,         the

Restatement instructs that the applicable law is “the local law

of the state which, with respect to the particular issue, has

the   most     significant            relationship         to   the     occurrence         and    the

parties.”       Id. § 150(1).               For a natural person, “the state of

most significant relationship will usually be the state where

the person was domiciled at the time, if the matter complained

of was published in that state.”                            Id. § 150(2).                However, a


                                                 6
state other than the state of the plaintiff’s domicil may have

the most significant relationship if the allegedly defamatory

statement related to the plaintiff’s activity in the non-domicil

state or the place of principal circulation was in the non-

domicil state.       Id. § 150(2) cmt. e.

       In this case, the conduct causing the injury occurred in

Georgia when Minter made certain comments that were published in

the Daily Report, a Georgia legal newspaper that is principally

circulated      in   Georgia.      Minter       is   a    Georgia   resident.        The

contentious relationship between Frey and Minter is centered in

Georgia,     where     the   two    have       been      adversaries      in     several

garnishment      proceedings.       The        allegedly     defamatory        statement

related to Frey’s activity in Georgia litigation.                          The Daily

Report     article    containing     Minter’s            remarks    was   republished

online.     Frey, who lives in Florida, received a copy of it via

email from a former client who also lives in Florida.                           Although

Frey is only licensed to practice law in Georgia and is not

licensed to practice law in Florida,                      Frey maintains his law

office in Sarasota, Florida and represents Florida citizens and

Georgia citizens in matters involving Georgia law or federal tax

law.     Frey alleges that the online publication of the article

harmed    him   in   Florida.      Thus,       the    injury   occurred        at   least

partly in Florida where Frey lives and where the article was

available via the internet.


                                           7
       The       Court    finds      that    (1)     the      “place   of   injury”    factor

weighs in favor of finding that Florida has the most significant

relationship to this matter, (2)                         the domicil of the parties

factor is neutral, (3) the two other factors weigh in favor of

finding that Georgia has the most significant relationship to

this    matter,         and    (4)    the    allegedly        defamatory      statement    was

related to Frey’s activity in Georgia and was published in a

legal    newspaper            with    its    principal          circulation    in    Georgia.

Weighing these factors, the Court finds that Georgia has the

most    significant           relationship         to    this     matter.      Accordingly,

Georgia law applies.

       B.        Analysis

       Defendants argue that Frey’s Complaint fails to state a

claim for defamation under Georgia law.                          “To survive a motion to

dismiss”         under   Federal       Rule    of       Civil    Procedure    12(b)(6),     “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’”          Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                                     The

complaint must include sufficient factual allegations “to raise

a right to relief above the speculative level.”                                Twombly, 550

U.S.    at       555.     In    other       words,      the   factual   allegations       must

“raise       a    reasonable         expectation         that     discovery    will    reveal

evidence of” the plaintiff’s claims.                            Id. at 556.         But “Rule


                                                8
12(b)(6) does not permit dismissal of a well-pleaded complaint

simply because ‘it strikes a savvy judge that actual proof of

those facts is improbable.’”          Watts v. Fla. Int’l Univ., 495

F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly, 550 U.S. at

556).

    Defendants argue that (1) Frey’s Complaint fails to state a

claim for defamation per se; (2) Frey’s defamation claim fails

because Minter’s statements were truthful; and (3) Frey’s claim

should   be    stricken   under   Georgia’s   anti-SLAPP   statute.   The

Court addresses each argument in turn.

              1.   The Allegedly Defamatory Statements

    Frey’s claims are based on Minter’s statements that were

reported in the Daily Report:

     Minter “said his efforts to garnish funds from a former
      Aflac executive have been repeatedly stymied by another
      lawyer who previously represented the executive.”

     Minter “claims that he’s being blocked from collecting [a
      judgment for his client] by [Frey], who holds a years-old
      judgment against the former Aflac executive [, Frey’s
      former client].”

     “According to Minter, [Frey] apparently has no intention
      of collecting on the $300,000 judgment but is using it to
      block anyone else’s efforts to target his ex-client’s
      funds.”

     “‘I’m arguing that it’s a fraudulent arrangement;
      impermissible, unethical, and void,’ said Minter. ‘If
      this is permissible, any debtor could evade future
      creditors by arranging, under confidential terms, for an
      existing judgment debt to be assigned to his own
      attorney. The debtor’s attorney could keep doing legal
      work to ensure the old judgment debt never gets paid, but


                                      9
           then deny other would-be garnishors based on his ‘owing’
           a prior judgment.’”

Pl.’s Aff. Ex. B, Greg Land, Garnishment Action Accuses Lawyer

of Using Unpaid Judgment to Block Debt Collection, Daily Report,

Aug. 19, 2016, ECF No. 1-2 at 220-21.3                  The article noted that

Frey assumed emeritus status with the Georgia bar in 2015.                        Id.

             2.     Defamation Per Se Claim

         Frey contends that Minter’s statements amount to defamation

per se.      The Georgia law distinction between defamation per se

and defamation is that the plaintiff is not required to prove

special damages to recover on a defamation per se claim.                                A

“private figure” plaintiff must prove four elements to prevail

on   a    defamation   claim     under    Georgia   law:    “(1)      a    false    and

defamatory        statement     concerning       the     plaintiff;         (2)     an

unprivileged communication to a third party; (3) fault by the

defendant amounting at least to negligence; and (4) special harm

or the ‘actionability of the statement irrespective of special

harm.’”       Mathis   v.     Cannon,    573   S.E.2d    376,   380       (Ga.    2002)

(quoting Restatement (Second) of Torts § 558                    (Am. Law Inst.




3
  The article appears in many places in the record, including as an
attachment to Plaintiff’s Complaint. See Compl. Ex. E, ECF No. 1-2 at
83-84. The Court cites the version that was attached to the Notice of
Removal as one of filings in the state court proceeding because it
contains the headline and the byline; the version attached to
Plaintiff’s Complaint does not. The body of the article is identical
to the article attached to Plaintiff’s Complaint.


                                         10
1977)).4    To be defamation per se, “the words are those which are

recognized       as    injurious     on   their       face—without     the   aid    of

extrinsic     proof.       Should     extrinsic        facts   be     necessary     to

establish the defamatory character of the words, the words may

constitute slander, but they do not constitute slander per se.”

Cottrell    v.    Smith,    788     S.E.2d     772,    781   (Ga.   2016)    (quoting

Bellemead, LLC v. Stoker, 631 S.E.2d 693, 695 (Ga. 2006)).

     The three categories of defamation per se under Georgia law

are: “(1) Imputing to another a crime punishable by law; (2)

Charging a person with having some contagious disorder or with

being guilty of some debasing act which may exclude him from

society; [and] (3) Making charges against another in reference

to his trade, office, or profession, calculated to injure him

therein[.]”           O.C.G.A. §    51-5-4(a).         Here,   Frey    argues      that

Minter imputed a crime to him and made charges calculated to

injure him in his business.

     In regard to imputing a crime, “[t]o constitute slander per

se, . . . the words at issue must charge the commission of a

specific crime punishable by law.               Where the plain import of the


4
  If the plaintiff is a public figure, then a more stringent standard
applies. Mathis, 573 S.E.2d at 380. Defendants summarily argue that
the more stringent “public figure” standard applies, but they did not
present a factual basis for this argument, and the Court cannot
conclude based on the present record that Frey should be considered a
public figure for purposes of this action. See id. at 381 (explaining
the difference between public figures and private persons); accord
Atlanta Journal-Constitution v. Jewell, 555 S.E.2d 175, 183 (Ga. Ct.
App. 2001) (same).


                                          11
words spoken impute no criminal offense, they cannot have their

meaning enlarged by innuendo.”                 Dagel v. Lemcke, 537 S.E.2d 694,

696 (Ga. Ct. App. 2000) (alterations in original) (quoting Parks

v. Multimedia Techs., Inc., 520 S.E.2d 517, 527 (Ga. Ct. App.

1999)).       The statement “must give ‘the impression that the crime

in    question    is     being      charged,      couched    in    language        as   might

reasonably be expected to convey that meaning to any one who

happened to hear the utterance.’”                       Taylor v. Calvary Baptist

Temple, 630 S.E.2d 604, 607 (Ga. Ct. App. 2006) (quoting Bullock

v. Jeon, 487 S.E.2d 692, 695 (Ga. Ct. App. 1997)).                                 “[V]ague

statements or even derogatory comments do not reach the point of

becoming slander per se when a person cannot reasonably conclude

from what is said that the comments are imputing a crime onto

the plaintiff.”          Id.     Here, though Minter said he believed that

Frey    entered      a   “fraudulent        arrangement,”         his    words     did    not

accuse Frey of committing any specific crime punishable by law.

Frey thus fails to state a claim for defamation per se under the

“imputing a crime” category.

       “As for defamation in regard to a trade, profession, or

office, ‘[t]he kind of aspersion necessary to come under this

phase    of    the   rule      of    slander      per   se   must       be   one   that    is

especially injurious to the plaintiff’s reputation because of

the     particular        demands      or      qualifications           of    plaintiff’s

vocation. . . .” Cottrell, 788 S.E.2d at 781-82 (alterations in


                                             12
original) (quoting Bellemead, LLC, 631 S.E.2d at 695).                             “[T]he

words must either be spoken of the plaintiff in connection with

his calling or they must be of such a nature such as to charge

him with some defect of character or lack of knowledge, skill,

or capacity as necessarily to affect his competency successfully

to carry on his business, trade, or profession.”                            Id. at 782

(alterations in original) (quoting Bellemead, LLC, 631 S.E.2d at

695).    Here, though Minter’s words disparage Frey’s reputation

as a lawyer, it is undisputed that Frey had emeritus status with

the Georgia Bar when Minter’s allegedly defamatory statements

were published—therefore, he was not permitted to practice law.

See Ga. State Bar R. 1-202(d) (stating that emeritus members

“shall not be privileged to practice law” except in certain pro

bono cases).           It is not clear how Minter’s statements could

injure   Frey     in    a    profession         from    which   he    was   essentially

retired.

      Furthermore,          even   if    a   disparaging        statement       against   a

retired lawyer could be considered defamation per se, “language

imputing to a . . . professional man ignorance or mistake on a

single occasion and not accusing him of general ignorance or

lack of skill is not actionable per se.”                        Cottrell, 788 S.E.2d

at 782 (quoting Kin Chun Chung v. JPMorgan Chase Bank, N.A., 975

F.   Supp.   2d   1333,       1349      (N.D.     Ga.    2013)).      “A    charge   that

plaintiff    in    a     single      instance          was   guilty   of    a    mistake,


                                             13
impropriety or other unprofessional conduct does not imply that

he is generally unfit.”                   Id. (quoting Kin Chun Chung, 975 F.

Supp.   2d    at   1349).           Here,    Minter      argued     that    Frey    on   one

occasion structured the assignment of a judgment against his

former client in an improper way, then used the judgment to

protect his former client from other judgment holders.                                   This

charge does not imply that Frey was generally unfit to practice

law.    Frey thus fails to state a claim for defamation per se

under the “impugning plaintiff’s business” category.

       For the reasons set forth above, Frey did not adequately

plead   a    claim     for        defamation       per   se,   so    damages       are   not

inferred.      Instead, he must prove special damages caused by the

alleged defamation.               The Court finds that Frey adequately pled

special      damages    to        avoid     dismissal     at   this        stage   of    the

proceedings.

             3.      Defendants’ “Truth” Defense

       Defendant argues that even if Frey’s Complaint adequately

alleged special damages caused by Minter’s statements, Frey’s

defamation     claim     is       still    barred    because      Minter’s     statements

were truthful.         Defendants are correct that truth, if proved, is

a complete defense to a defamation claim.                           O.C.G.A. § 51-5-6.

Defendants     appear        to    contend     that      Minter’s     statements         were

merely statements of opinion rather than actionable statements

of fact.       But there is “no wholesale defamation exception for


                                              14
anything     that      might    be     labeled       ‘opinion.’    An     opinion       can

constitute actionable defamation if the opinion can reasonably

be interpreted, according to the context of the entire writing

in which the opinion appears, to state or imply defamatory facts

about the plaintiff that are capable of being proved false.”

Gettner v. Fitzgerald, 677 S.E.2d 149, 154 (Ga. Ct. App. 2009)

(quoting Gast v. Brittain, 589 S.E.2d 63, 64 (Ga. 2003)).                            Here,

Frey’s defamation claim is based on Minter’s statement that Frey

structured      the      assignment     of    a    judgment    against     his       former

client in an improper way and then, without any intention of

collecting the judgment, used the judgment to protect his former

client from other judgment holders.                    These statements certainly

imply defamatory facts about                  Frey    that are capable of being

proved false.         Accordingly, the Court declines to dismiss Frey’s

complaint on this ground at this time.

            4.        Georgia’s Anti-SLAPP Statute

       Defendants further argue that Frey’s Complaint should be

stricken under Georgia’s anti-SLAPP (strategic lawsuits against

public participation) statute, O.C.G.A. § 9-11-11.1.                             A SLAPP

action “is a lawsuit intended to silence and intimidate critics

or    opponents     by    overwhelming        them    with   the   cost   of     a    legal

defense    until       they     abandon       that    criticism    or     opposition.”

Jubilee Dev. Partners, LLC v. Strategic Jubilee Holdings, LLC,

809    S.E.2d    542,     544   (Ga.    Ct.    App.    2018)   (quoting     Rogers       v.


                                              15
Dupree, 799 S.E.2d 1, 5 (Ga. Ct. App. 2017)).                      “Georgia’s anti-

SLAPP statute is intended to protect persons exercising their

rights   to    free    speech      and   to    petition.”      Id.     The    statute

provides:

       A claim for relief against a person or entity arising
       from any act of such person or entity which could
       reasonably be construed as an act in furtherance of
       the person’s or entity’s right of petition or free
       speech under the Constitution of the United States or
       the Constitution of the State of Georgia in connection
       with an issue of public interest or concern shall be
       subject to a motion to strike unless the court
       determines that the nonmoving party has established
       that there is a probability that the nonmoving party
       will prevail on the claim.

O.C.G.A. § 9-11-11.1(b)(1).

       The Court assumes for purposes of the present motion that

Minter’s statements are protected under the anti-SLAPP statute,

although      the     Court   is     not      convinced     that   Frey’s     present

defamation action is the type of oppressive and speech-chilling

litigation that the anti-SLAPP statute was intended to address.

The present record viewed in the light most favorable to Frey

suggests that there is a bona fide action for defamation brought

in good faith and not as abusive litigation to chill Defendants’

constitutional rights.          Notably, Frey filed this action in July

2017, approximately two months after this Court concluded that

Frey   held    a    “legitimate,         unsatisfied      judgment    against”    his

former client that was “superior to Blach’s judgment.”                       Blach v.

AFLAC, Inc., No. 4:15-MC-5, 2017 WL 1854675, at *1 (M.D. Ga. May


                                           16
8, 2017), certified question answered sub nom. Blach v. Diaz-

Verson,    810   S.E.2d    129    (Ga.   2018).          Moreover,   Frey    met   his

burden of showing that there is a probability he will prevail on

his   claim.       Although      the     Court     may    consider    evidence     in

determining      whether   Frey    met      this   burden,     neither      Frey   nor

Defendants pointed to any evidence on this issue.                         Therefore,

the Court is left with the Complaint and its exhibits, which if

taken as true and viewed in the light most favorable to Frey

establish a probability of success because Frey alleges facts to

support each element of a defamation claim.                   For these reasons,

the Court declines to dismiss Frey’s action under the anti-SLAPP

statute.

                                   CONCLUSION

      As discussed above, Frey’s motion to remand (ECF No. 16)

and motion to transfer (ECF No. 41) are denied.                         Defendants’

motion for reconsideration of the Florida state court’s order

denying    their     motion       to     dismiss     for     lack    of     personal

jurisdiction      (ECF    No.    23)   is   moot.         Defendants’     motion    to

dismiss for failure to state a claim (ECF No. 8) is granted in

part and denied in part.

      IT IS SO ORDERED, this 4th day of December, 2018.

                                               S/Clay D. Land
                                               CLAY D. LAND
                                               CHIEF U.S. DISTRICT COURT JUDGE
                                               MIDDLE DISTRICT OF GEORGIA



                                          17
